

117 S2133 IS: Focus on Children Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2133IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Van Hollen (for himself, Mr. Casey, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to provide for studies and reports relating to the impact of legislation on spending on children, and for other purposes.1.Short titleThis Act may be cited as the Focus on Children Act.2.Studies and reports of the Congressional Budget Office relating to the impact of legislation on spending on childrenSection 202(g) of the Congressional Budget Act of 1974 (2 U.S.C. 602(g)) is amended—(1)in the heading, by inserting and reports to Congress after Studies; and(2)by adding at the end the following:(3)Spending on children studies and reports(A)DefinitionsIn this paragraph—(i)the term budget of the President means the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code;(ii)the term category of spending on children means—(I)spending on children that is discretionary appropriations; (II)spending on children under an entitlement authority; (III)spending on children that is a tax expenditure; (IV)spending on children that is discretionary appropriations or under an entitlement authority; or(V)spending on children that is discretionary appropriations, under an entitlement authority, or a tax expenditure; (iii)the term child means an individual under 19 years of age;(iv)the term discretionary appropriations—(I)has the meaning given that term in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900); and(II)includes amounts appropriated under Acts making supplemental appropriations and continuing resolutions; (v)the term Federal spending includes all outlays and tax expenditures; (vi)the term key indicator includes information relating to the outlays or tax expenditures described in subclause (I), (II), (III), (IV), or (V) of clause (vii); and(vii)the term spending on children includes—(I)outlays under an entitlement authority that go directly to children;(II)outlays for a Federal program or initiative that, consistent with the mission of the program or initiative, delivers services exclusively to children;(III)outlays for a Federal program or initiative that, while not serving children directly, has as a core mission goal the improvement of the health, education, welfare, or general well-being of children; (IV)for a Federal program or initiative that delivers services to both children and adults, the portion of outlays under the program or initiative attributable to providing benefits for children, based on the best available data; and(V)tax expenditures that have, as a core goal, the improvement of the health, education, welfare, or general well-being of children.(B)StudiesAt the request of the Chairman or Ranking Member of a committee of the Senate or the House of Representatives, the Director shall, to the extent practicable, conduct a study of a bill, joint resolution, amendment, amendment between the Houses, or conference report containing changes in spending on children that includes, separately for each category of spending on children, information and data, including the amount of the change in spending on children for each category of spending on children.(C)Annual reports on spendingAs soon as is practicable after the date on which the Director completes an analysis of the budget of the President, the Director shall submit to Congress a report that includes information and data regarding spending on children separately for each category of spending on children, including— (i)the amount of spending on children for each category of spending on children; and (ii)the share of Federal spending constituted by spending on children for each category of spending on children. (D)Annual reports on the budget of the PresidentAs soon as is practicable after the date on which the Director completes an analysis of the budget of the President, the Director shall submit to Congress a report on the budget of the President that includes information and data regarding spending on children separately for each category of spending on children for the prior fiscal year, the current fiscal year, the fiscal year for which the budget of the President is submitted, and the ensuing fiscal year, including—(i)for the prior fiscal year, the amount of and share of Federal spending constituted by each category of spending on children; (ii)for the current fiscal year, the estimated amount of and share of Federal spending constituted by each category of spending on children;(iii)for the fiscal year for which the budget of the President is submitted, the amount of and share of Federal spending constituted by each category of spending on children under the budget of the President; and (iv)for the fiscal year after the fiscal year described in clause (iii), the amount of and share of Federal spending constituted by each category of spending on children under the budget of the President. (E)Open data and transparency(i)In generalThe Director shall publish all of the reports and studies required under this paragraph in a publicly accessible format, including through—(I)the dashboard described in clause (ii); and(II)the open data portal described in clause (iii).(ii)DashboardThe Director shall develop and maintain on an internet website available to the public a tool (commonly referred to as a dashboard) that—(I)highlights the key indicators identified in the reports and studies required under this paragraph; and(II)uses visualization tools to assist the public in understanding trends in spending on children over periods of time.(iii)Open data portalThe Director shall develop and maintain an internet website available to the public that—(I)provides raw quantitative data relating to spending on children contained in reports and studies required under this paragraph;(II)provides that data in a widely accessible file format that allows the public to analyze the data; and(III)categorizes that data by budget account..